Citation Nr: 0204378	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for inguinal hernia to 
include cryptorchidism.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim for service connection for inguinal hernia had not been 
submitted.  The veteran filed a timely appeal to this adverse 
determination.

This matter was previously before the Board in March 2001, at 
which time a decision and remand was issued.  At the time of 
this decision and remand, following discussions at a hearing 
held before the undersigned in November 2000, the issue was 
recharacterized as a claim to reopen a claim for service 
connection for inguinal hernia to include cryptorchidism, and 
was listed as such on the title page of that decision and 
remand.  In addition, in March 2001 the Board reopened the 
veteran's claim, then remanded it to the RO for further 
development.


REMAND

In correspondence dated October 2000, the veteran expressed 
his desire for a videoconference hearing at the local VA 
office.  Such a hearing was conducted in November 2000.  As 
noted above, the Board remanded the case to the RO for 
additional development in March 2001.  Additional evidence 
was added to the claims file following that remand to the RO.  
In a statement received by the RO in April 2002, the veteran 
stated that he wished to present testimony at a personal 
hearing before a member of the Board at the RO sitting in 
Muskogee, Oklahoma.  Such a hearing must therefore be 
conducted in accordance with the veteran's request before any 
determination on the merits may be undertaken.  Accordingly, 
this case is REMANDED for the following action:
  
The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO at the next available 
opportunity.

The purpose of this remand is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




